Citation Nr: 1735065	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from February 1988 to September 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the St. Petersburg, Florida, Regional Office (RO). In October 2014, the Board reopened the Veteran's claim and remanded the appeal to the RO for additional action. In July 2015, the Veteran requested a Board videoconference hearing. In February 2016, the Board remanded the appeal for scheduling of the requested hearing. In December 2016, the Veteran cancelled the hearing request. 
38 C.F.R. § 20.704(e) (2016). 

The February 2016 Board decision characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and explained that a claim for PTSD had been withdrawn. In reviewing the record, we conclude that it is not clear the Veteran wished to withdraw the issue of service connection for PTSD. In accordance with that which is most favorable to the Veteran and in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board now concludes that the issue on appeal includes entitlement to service connection for PTSD.

The Veteran has submitted a notice of disagreement (NOD) as to the denial of an increased rating for his post-operative fracture of the right hand 5th metatarsal with traumatic arthritis and associated scars. The record indicates that the RO is taking action on this issue. Although the matter is within the Board's jurisdiction, the issue has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a June 2017 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's PTSD was caused by service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

In its April 2009 rating decision, VA conceded that the Veteran experienced an in-service stressor when he was serving in Somalia in November 1993. 

In an August 2009 VA psychiatric assessment, a VA psychiatrist noted that the Veteran "saw unexpected action in Somalia" and that his PTSD symptoms have persisted since that time. In a July 2015 VA treatment record, a VA psychiatrist stated that the Veteran's PTSD symptoms were sustained during service in Somalia. VA treatment records as recently as June 2017 reflect on-going assessment of and treatment for the Veteran's PTSD symptoms and a continued diagnosis of PTSD.

The Veteran had been provided a VA PTSD examination in March 2009 in which the examiner concluded that the Veteran did not meet the criteria for PTSD. As the Veteran was subsequently diagnosed with PTSD by a VA psychiatrist, this examination report is of no probative value.

As the Veteran experienced an in-service stressor and a VA psychiatrist has diagnosed him with PTSD resulting from this known stressor, service connection is warranted and the claim is granted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


